 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    XOU THAO,                                          No. 2:18-cv-0042-TLN-EFB P
12                       Petitioner,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    H.B. ANGLEA,
15                       Respondent.
16

17          Petitioner is a California state prisoner proceeding pro se with an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. He raises two grounds for relief: (1) that he was

19   denied the right to allocute at his sentencing hearing; and (2) that his appellate counsel on direct

20   appeal was constitutionally ineffective in failing to raise the foregoing argument on direct appeal.

21   ECF No. 1 at 5-6.

22                                            BACKGROUND

23          The following factual background is taken from the California Court of Appeal for the

24   Third Appellate District decision on direct appeal:

25                  In January 2012, Jakob Stinson and Dennis Faria were delivering
                    newspapers in the Meadowview area of Sacramento around 4:00 a.m.
26                  Stinson was driving and Faria was riding in the passenger seat. To
                    speed up the delivery of papers, Faria would roll his window down,
27                  sit on the passenger side door, and hold onto the car by putting his
                    hands through the open sunroof.
28
                                                        1
 1   While near the area of Detroit Boulevard and Meadowview Road,
     Faria saw a black Lexus IS 300 with blue headlights and yellow fog
 2   lights "cruising" around the neighborhood. When Faria first saw the
     Lexus, it was driving at a normal speed. However, the next time he
 3   saw the vehicle, it was driving very slowly towards him. The Lexus
     pulled up next to Faria and Stinson's vehicle and stopped. The
 4   passenger in the Lexus then rolled down his window, climbed onto
     the door, and fired about six shots at Faria. Faria, who was sitting on
 5   the passenger side door, ducked while Stinson sped away. The Lexus
     chased after Faria and Stinson but did not catch them.
 6
     Stinson called 911 and reported the shooting. Sacramento Police
 7   Officer John Sallee met with Faria and Stinson and took them to the
     place where the shooting occurred on the 7600 block of Detroit
 8   Boulevard, which is known as the "turf" of the Junior Criminal Crips
     (JCC) gang. Faria provided a description of the Lexus, the driver, and
 9   the passenger. Faria described the driver as "a male Asian adult in
     his twenties wearing a black shirt with a . . . medium build." Faria
10   described the passenger as "a male Asian adult in his twenties"
     wearing "a black puffy jacket" with a slightly bigger build than the
11   driver. Faria also told Officer Sallee that he believed the gun used by
     the shooter was “a small revolver.”
12
     Faria identified both the shooter and the driver in photographic
13   lineups, and told police that defendant was the driver of the Lexus.
     After conducting surveillance, the police learned that the Lexus was
14   located at defendant's house on Detroit Boulevard. During the
     execution of a search warrant, the police observed defendant hide a
15   loaded .22-caliber revolver under a tarp in his back yard. A search of
     defendant's bedroom revealed a newspaper article about the shooting
16   that had certain portions underlined, including text indicating that the
     victims were newspaper carriers. In addition, the time, place, and car
17   believed to be involved in the shooting were circled. The police also
     found gang graffiti, a CD cover with "JCC" written repeatedly in
18   blue, and a black puffy jacket in defendant's room. The Lexus, which
     was registered to defendant, was in the garage.
19
     The Lexus was swabbed for gunshot residue. An expert analyzed the
20   results and found 19 gunshot residue particles on the passenger
     headliner as well as three particles on the interior passenger door.
21   The expert concluded that the gunshot residue could have been the
     result of a firearm discharged near the vehicle.
22
     To establish that the crimes were gang related, the prosecutor offered
23   the testimony of an expert in Asian gangs, Detective Chris Starr of
     the Sacramento Police Department. Detective Starr testified as
24   follows: The Junior Criminal Crips is a criminal street gang
     associated with the Crips. They wear the color blue and
25   predominantly come from the Hmong population. The Junior
     Criminal Crips gang members sometimes call themselves
26   “criminalz” or “JCC,” and they commonly get tattoos in a bamboo
     font to associate themselves with the gang. JCC gang members also
27   use graffiti and gang signs to identify themselves and to taunt or
     disrespect their rivals. To join the JCC, a potential member could be
28   part of a certain family, “jumped in” (i.e., beaten by other gang
                                         2
 1   members), or perform a "worthy" criminal act. The primary criminal
     offenses for JCC gang members are burglaries, car thefts, selling
 2   narcotics, shootings, and homicides.
 3   The JCC claim Detroit Boulevard in the Meadowview area as their
     “turf.” JCC gang members sell drugs and keep rivals and strangers
 4   away from their turf “to establish a sense of power, a sense of
     ownership,” and to prevent interference with their activities. JCC
 5   gang members are known to patrol Detroit Boulevard to intimidate
     people and assert their power. The 7600 block of Detroit Boulevard
 6   is considered the “heart” of the gang's area. Approximately five to 10
     gang members or associates live in that area, which is a busy area for
 7   gang crimes, including homicides, shootings, and assaults.
 8   According to Detective Starr, JCC gang members wish to be feared
     because “they equate fear to respect,” and they get respect by
 9   defending their turf. Detective Starr explained that older gang
     members influence younger gang members by planning crimes for
10   them. He further explained that gang members usually discuss crimes
     beforehand to avoid getting caught and/or hurt, and that it is common
11   for younger gang members to seek approval from older members
     before they commit a crime.
12
     At the time of the shooting, defendant was 21 and the shooter, X.M.,
13   was 16. According to Detective Starr, this age difference is
     significant because it meant that defendant had influence over X.M.,
14   a validated member of the JCC. Detective Starr noted that X.M. had
     known defendant for several years prior to the shooting, and had
15   associated with defendant while with other JCC gang members.
16   While defendant was not a validated JCC gang member at the time
     of the shooting, he had a JCC gang tattoo and a picture had been
17   taken of him with other JCC gang members displaying gang signs.
     Defendant had also been involved in a gang-related fight in
18   November 2010 while he was with other JCC gang members. In
     addition, in April 2011, defendant was stopped in a vehicle that
19   matched the description of the vehicle involved in a gang-related
     shooting. At that time, defendant and the driver of the vehicle, a
20   validated JCC gang member, both had a JCC gang tattoo. Further, in
     July 2011, defendant was observed with JCC gang members on two
21   separate occasions. On one of those occasions, he was with X.M.
22   According to Detective Starr, gang members will band together to
     shoot at an unknown car in their neighborhood to protect their turf.
23   He stated that such actions benefit the gang by getting the word out
     to other gangs that it is “not a good idea to come in that
24   neighborhood.”
25   Based on his conversations with defendant, defendant's tattoos, the
     people defendant associates with, and defendant's past behavior,
26   Detective Starr concluded that defendant was a member of the JCC.
     He also concluded that the crimes committed in this case were done
27   for the benefit of the JCC to protect its turf. The prosecution then
     asked Detective Starr hypothetical questions that closely tracked the
28   facts in this case. Detective Starr noted that he would not be
                                        3
 1                       “surprised” if two gang members agreed to intimidate an unknown
                         car driving in their turf by shooting at them. He also said he would
 2                       expect the two gang members would have communicated about the
                         shooting before it occurred.
 3
                         Following a jury trial, defendant was found guilty of one count of
 4                       willful and malicious discharge of a firearm at an occupied vehicle
                         (count one) and two counts of assault with a firearm (counts two and
 5                       three). The jury also found true the gang enhancement allegations. (§
                         186.22, subd. (b).) The trial court sentenced defendant to an
 6                       indeterminate term of 15 years to life on count one, plus a
                         determinate term of six years on count two (the middle term of three
 7                       years, plus three years for the gang enhancement) and two years on
                         count three (one-third the middle term of one year, plus one year for
 8                       the gang enhancement). The determinate terms on counts two and
                         three were stayed pursuant to section 654.
 9

10   People v. Xou Thao, 2016 Cal. App. Unpub. LEXIS 4395, *1-8 (Cal. Ct. App. Jun. 15, 2016).

11                    STANDARDS GOVERNING HABEAS RELIEF UNDER THE AEDPA

12           I.      Applicable Statutory Provisions

13                28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act of

14   1996 (“AEDPA”), provides in relevant part as follows:

15                       (d) An application for a writ of habeas corpus on behalf of a person
                         in custody pursuant to the judgment of a state court shall not be
16                       granted with respect to any claim that was adjudicated on the merits
                         in State court proceedings unless the adjudication of the claim -
17
                                 (1) resulted in a decision that was contrary to, or involved
18                               an unreasonable application of, clearly established Federal
                                 law, as determined by the Supreme Court of the United
19                               States; or
20                               (2) resulted in a decision that was based on an unreasonable
                                 determination of the facts in light of the evidence presented
21                               in the State court proceeding.
22
                  Section 2254(d) constitutes a “constraint on the power of a federal habeas court to grant a
23
     state prisoner’s application for a writ of habeas corpus.” (Terry) Williams v. Taylor, 529 U.S.
24
     362, 412 (2000). It does not, however, “imply abandonment or abdication of judicial review,” or
25
     “by definition preclude relief.” Miller El v. Cockrell, 537 U.S. 322, 340 (2003). If either prong
26
     /////
27
     (d)(1) or (d)(2) is satisfied, the federal court may grant relief based on a de novo finding of
28
                                                            4
 1   constitutional error. See Frantz v. Hazey, 533 F.3d 724, 736 (9th Cir. 2008) (en banc).
 2           The statute applies whenever the state court has denied a federal claim on its merits,
 3   whether or not the state court explained its reasons. Harrington v. Richter, 131 S. Ct. 770, 785
 4   (2011). State court rejection of a federal claim will be presumed to have been on the merits
 5   absent any indication or state law procedural principles to the contrary. Id. at 784-785 (citing
 6   Harris v. Reed, 489 U.S. 255, 265 (1989) (presumption of a merits determination when it is
 7   unclear whether a decision appearing to rest on federal grounds was decided on another basis)).
 8   “The presumption may be overcome when there is reason to think some other explanation for the
 9   state court's decision is more likely.” Id. at 785.
10           A.     “Clearly Established Federal Law”
11           The phrase “clearly established Federal law” in § 2254(d)(1) refers to the “governing
12   legal principle or principles” previously articulated by the Supreme Court. Lockyer v. Andrade,
13   538 U.S. 63, 71 72 (2003). Only Supreme Court precedent may constitute “clearly established
14   Federal law,” but courts may look to circuit law “to ascertain whether…the particular point in
15   issue is clearly established by Supreme Court precedent.” Marshall v. Rodgers, 133 S. Ct. 1446,
16   1450 (2013).
17           B.     “Contrary To” Or “Unreasonable Application Of” Clearly Established
                    Federal Law
18

19           Section 2254(d)(1) applies to state court adjudications based on purely legal rulings and
20   mixed questions of law and fact. Davis v. Woodford, 384 F.3d 628, 637 (9th Cir. 2003). The two
21   clauses of § 2254(d)(1) create two distinct exceptions to AEDPA’s limitation on relief. Williams,
22   529 U.S. at 404-05 (the “contrary to” and “unreasonable application” clauses of (d)(1) must be
23   given independent effect, and create two categories of cases in which habeas relief remains
24   available).
25   /////
26   /////
27           A state court decision is “contrary to” clearly established federal law if the decision
28
                                                           5
 1   “contradicts the governing law set forth in [the Supreme Court’s] cases.” Id. at 405. This
 2   includes use of the wrong legal rule or analytical framework. “The addition, deletion, or
 3   alteration of a factor in a test established by the Supreme Court also constitutes a failure to apply
 4   controlling Supreme Court law under the ‘contrary to’ clause of the AEDPA.” Benn v. Lambert,
 5   283 F.3d 1040, 1051 n.5 (9th Cir. 2002). See, e.g., Williams, 529 U.S. at 391, 393 95 (Virginia
 6   Supreme Court’s ineffective assistance of counsel analysis “contrary to” Strickland1 because it
 7   added a third prong unauthorized by Strickland); Crittenden v. Ayers, 624 F.3d 943, 954 (9th Cir.
 8   2010) (California Supreme Court’s Batson2 analysis “contrary to” federal law because it set a
 9   higher bar for a prima facie case of discrimination than established in Batson itself); Frantz, 533
10   F.3d at 734 35 (Arizona court’s application of harmless error rule to Faretta3 violation was
11   contrary to U.S. Supreme Court holding that such error is structural). A state court also acts
12   contrary to clearly established federal law when it reaches a different result from a Supreme Court
13   case despite materially indistinguishable facts. Williams, 529 U.S. at 406, 412 13; Ramdass v.
14   Angelone, 530 U.S. 156, 165 66 (2000) (plurality op’n).
15          A state court decision “unreasonably applies” federal law “if the state court identifies the
16   correct rule from [the Supreme Court’s] cases but unreasonably applies it to the facts of the
17   particular state prisoner’s case.” Williams, 529 U.S. at 407 08. It is not enough that the state
18   court was incorrect in the view of the federal habeas court; the state court decision must be
19   objectively unreasonable. Wiggins v. Smith, 539 U.S. 510, 520 21 (2003). This does not mean,
20   however, that the § (d)(1) exception is limited to applications of federal law that “reasonable
21   jurists would all agree is unreasonable.” Williams, 529 U.S. at 409 (rejecting Fourth Circuit’s
22   overly restrictive interpretation of “unreasonable application” clause). State court decisions can
23   be objectively unreasonable when they interpret Supreme Court precedent too restrictively, when
24   they fail to give appropriate consideration and weight to the full body of available evidence, and
25
            1
26              Strickland v. Washington, 466 U.S. 668 (1984).
            2
27              Batson v. Kentucky, 476 U.S. 79 (1986).

28          3
                Faretta v. California, 422 U.S. 806 (1975).
                                                        6
 1   when they proceed on the basis of factual error. See, e.g., Williams, 529 U.S. at 397-98; Wiggins,
 2   539 U.S. at 526 28 & 534; Rompilla v. Beard, 545 U.S. 374, 388 909 (2005); Porter v.
 3   McCollum, 558 U.S. 30, 42 (2009).
 4          The “unreasonable application” clause permits habeas relief based on the application of a
 5   governing principle to a set of facts different from those of the case in which the principle was
 6   announced. Lockyer, 538 U.S. at 76. AEDPA does not require a nearly identical fact pattern
 7   before a legal rule must be applied. Panetti v. Quarterman, 551 U.S. 930, 953 (2007). Even a
 8   general standard may be applied in an unreasonable manner. Id. In such cases, AEDPA
 9   deference does not apply to the federal court’s adjudication of the claim. Id. at 948.
10          Review under § 2254(d) is limited to the record that was before the state court. Cullen v.
11   Pinholster, 131 S. Ct. 1388, 1398 (2011). The question at this stage is whether the state court
12   reasonably applied clearly established federal law to the facts before it. Id. In other words, the
13   focus of the § 2254(d) inquiry is “on what a state court knew and did.” Id. at 1399.
14          Where the state court’s adjudication is set forth in a reasoned opinion, § 2254(d)(1) review
15   is confined to “the state court’s actual reasoning” and “actual analysis.” Frantz, 533 F.3d at 738
16   (emphasis in original). A different rule applies where the state court rejects claims summarily,
17   without a reasoned opinion. In Richter, supra, the Supreme Court held that when a state court
18   denies a claim on the merits but without a reasoned opinion, the federal habeas court must
19   determine what arguments or theories may have supported the state court’s decision, and subject
20   those arguments or theories to § 2254(d) scrutiny. Richter, 131 S. Ct. at 786.
21          C.      “Unreasonable Determination Of The Facts”
22          Relief is also available under AEDPA where the state court predicated its adjudication of
23   a claim on an unreasonable factual determination. Section 2254(d)(2). The statute explicitly
24   limits this inquiry to the evidence that was before the state court.
25          Even factual determinations that are generally accorded heightened deference, such as
26   credibility findings, are subject to scrutiny for objective reasonableness under § 2254(d)(2). For
27   example, in Miller El v. Dretke, 545 U.S. 231 (2005), the Supreme Court ordered habeas relief
28   where the Texas court had based its denial of a Batson claim on a factual finding that the
                                                        7
 1   prosecutor’s asserted race neutral reasons for striking African American jurors were true.
 2   Miller El, 545 U.S. at 240.
 3            An unreasonable determination of facts exists where, among other circumstances, the
 4   state court made its findings according to a flawed process – for example, under an incorrect
 5   legal standard, or where necessary findings were not made at all, or where the state court failed to
 6   consider and weigh relevant evidence that was properly presented to it. See Taylor v. Maddox,
 7   366 F.3d 992, 999 1001 (9th Cir.), cert. denied, 543 U.S. 1038 (2004). Moreover, if “a state
 8   court makes evidentiary findings without holding a hearing and giving petitioner an opportunity
 9   to present evidence, such findings clearly result in a ‘unreasonable determination’ of the facts”
10   within the meaning of § 2254(d)(2). Id. at 1001; accord Nunes v. Mueller, 350 F.3d 1045, 1055
11   (9th Cir. 2003) (state court's factual findings must be deemed unreasonable under section
12   2254(d)(2) because “state court . . . refused Nunes an evidentiary hearing” and findings
13   consequently “were made without . . . a hearing”), cert. denied, 543 U.S. 1038 (2004); Killian v.
14   Poole, 282 F.3d 1204, 1208 (9th Cir. 2002) (“state courts could not have made a proper
15   determination” of facts because state courts “refused Killian an evidentiary hearing on the
16   matter”), cert. denied, 537 U.S. 1179 (2003).
17            A state court factual conclusion can also be substantively unreasonable where it is not
18   fairly supported by the evidence presented in the state proceeding. See, e.g., Wiggins, 539 U.S.
19   at 528 (state court’s “clear factual error” regarding contents of social service records constitutes
20   unreasonable determination of fact); Green v. LaMarque, 532 F.3d 1028 (9th Cir. 2008) (state
21   court’s finding that the prosecutor’s strike was not racially motivated was unreasonable in light
22   of the record before that court); Bradley v. Duncan, 315 F.3d 1091, 1096 98 (9th Cir. 2002) (state
23   court unreasonably found that evidence of police entrapment was insufficient to require an
24   entrapment instruction), cert. denied, 540 U.S. 963 (2003).
25      II.      The Relationship Of § 2254(d) To Final Merits Adjudication
26            To prevail in federal habeas proceedings, a petitioner must establish the applicability of
27   one of the § 2254(d) exceptions and also must also affirmatively establish the constitutional
28   invalidity of his custody under pre AEDPA standards. Frantz v. Hazey, 533 F.3d 724 (9th Cir.
                                                         8
 1   2008) (en banc). There is no single prescribed order in which these two inquiries must be
 2   conducted. Id. at 736-37. The AEDPA does not require the federal habeas court to adopt any one
 3   methodology. Lockyer v. Andrade, 538 U.S. 63, 71 (2003).
 4          In many cases, § 2254(d) analysis and direct merits evaluation will substantially overlap.
 5   Accordingly, “[a] holding on habeas review that a state court error meets the § 2254(d) standard
 6   will often simultaneously constitute a holding that the [substantive standard for habeas relief] is
 7   satisfied as well, so no second inquiry will be necessary.” Frantz, 533 F.3d at 736. In such cases,
 8   relief may be granted without further proceedings. See, e.g., Goldyn v. Hayes, 444 F.3d 1062,
 9   1070 71 (9th Cir. 2006) (finding § 2254(d)(1) unreasonableness in the state court's conclusion
10   that the state had proved all elements of the crime, and granting petition); Lewis v. Lewis, 321
11   F.3d 824, 835 (9th Cir. 2003) (finding § 2254(d)(1) unreasonableness in the state court’s failure
12   to conduct a constitutionally sufficient inquiry into a defendant’s jury selection challenge, and
13   granting petition); Williams v. Ryan, 623 F.3d 1258 (9th Cir. 2010) (finding § 2254(d)(1)
14   unreasonableness in the state court’s refusal to consider drug addiction as a mitigating factor at
15   capital sentencing, and granting penalty phase relief).
16          In other cases, a petitioner’s entitlement to relief will turn on legal or factual questions
17   beyond the scope of the § 2254(d) analysis. In such cases, the substantive claim(s) must be
18   separately evaluated under a de novo standard. Frantz, 533 F.3d at 737. If the facts are in dispute
19   or the existence of constitutional error depends on facts outside the existing record, an evidentiary
20   hearing may be necessary. Id. at 745; see also Earp, 431 F.3d 1158 (remanding for evidentiary
21   hearing after finding § 2254(d) satisfied).
22                                                 DISCUSSION
23          I. Petitioner’s Claims
24           As a preliminary matter, respondent argues that petitioner’s claims are procedurally
25   defaulted. Specifically, the state superior court that issued the last reasoned decision on his
26   habeas petition noted that petitioner had defaulted on his claims by failing to raise them on direct
27   appeal. Lodg. Doc. 8 at 2. A habeas court will not review a question of federal law if that
28   question has been decided by a state court and the court's decision “rests on a state law ground
                                                        9
 1   that is independent of the federal question and adequate to support the judgment.” Coleman v.
 2   Thompson, 501 U.S. 722, 729 (1991). The Supreme Court has held that “[i]f the state court's
 3   decision rested primarily on a ruling on the merits . . . . its decision would not be independent of
 4   federal law.” Stewart v. Smith, 536 U.S. 856, 860 (2002); see also Harris v. Reed, 489 U.S. 255,
 5   262 (1989) (“[A] federal claimant’s procedural default precludes federal habeas review . . . only if
 6   the last state court rendering a judgment in the case rests its judgment on the procedural
 7   default.”). Here, the superior court held:
 8                  First, Petitioner’s claims are based on the record and could have been
                    raised on direct appeal. Thus, these claims are procedurally barred.
 9                  (In re Dixon, supra, 41 Cal.2d at 759.) Petitioner claims that his
                    appellate counsel was ineffective for failing to raise the issue on
10                  appeal. However, Petitioner fails to make the requisite showing of
                    inadequate performance and prejudice, because the underlying
11                  claims have no merit. (See In re Robbins (1998) 18 Cal.4th 770, 810
                    [to establish ineffective assistance of counsel, one must show
12                  objectively inadequate performance and resulting prejudice; counsel
                    may properly limit claims to the strongest issues].)
13
                    Petitioner claims that he was denied his right to allocution. Petitioner
14                  claims that he tried to speak during the sentencing hearing, but was
                    not allowed to address the Court. He does not offer any explanation
15                  of what he would have said in allocution. In support of his claim that
                    his mere inability to speak unfairly prejudiced him, he relies upon
16                  People v. Evans (2008) 44 Cal.4th 590 and Penal Code section 1200.
17                  In Evans, the California Supreme Court held that, under Penal Code
                    sections 1200 and 1201, a defendant has a statutory right to state
18                  reasons why judgment should not be pronounced at all, but not to
                    state reasons why a more lenient judgment should be pronounced.
19                  (Evans, supra, 44 Cal.4th at 597.) In addition, under section 1204, a
                    defendant does have a statutory right to state why a more lenient
20                  judgment should be pronounced, but only under oath and subject to
                    cross-examination. (Id. at 598.)
21
                    Here, a review of the sentencing transcript attached by Petitioner
22                  demonstrates that Petitioner was provided an opportunity to state
                    why judgment should not be pronounced, pursuant to Penal Code
23                  sections 1200-1201 and Evans. Additionally, during the
                    pronouncement of the sentence, defense counsel did not attempt to
24                  call Petitioner to testify, and Petitioner did not ask to do so. Although
                    Petitioner attempted to speak, the record shows that it was to express
25                  confusion at the length of his sentence. These circumstances are
                    similar to those in Evans, where the Court found defendant had
26                  forfeited his right to testify in mitigation. (See Evans, supra, 44
                    Cal.4th at 593, 600 [although defendant unsuccessfully sought the
27                  sentencing court’s permission to speak, the Court noted that defense
                    counsel made no attempt to call defendant to testify, and defendant
28                  himself did not ask to do so, thus forfeiting defendant’s right to
                                                          10
 1                   testify in mitigation].)
 2                   Petitioner also vaguely claims that he did not understand. To the
                     extent Petitioner is arguing that he did not understand the sentencing
 3                   hearing, he has failed to make the requisite showing he is entitled to
                     judicial relief at this stage. Although the record demonstrates that
 4                   Petitioner made multiple comments indicating he did not understand
                     something, the record indicates that his source of confusion was as
 5                   to why he was receiving “such a harsh punishment.” While the court
                     is required to impose sentence, defense counsel is charged with
 6                   understanding, advocating and clarifying possible sentencing
                     choices at the hearing. (See People v. Scott (1994) 9 Cal.4th 331,
 7                   353.) Here, the record demonstrates that defense counsel discussed
                     the probation report and sentencing with Petitioner and argued on
 8                   Petitioner’s behalf for a mitigated sentence.
 9
     Lodg. Doc. 8 at 2. The superior court’s decision noted the procedural default, but primarily
10
     emphasized the merits of the claim. Thus, the court finds that the state procedural default does
11
     not preclude federal review of the claims. Nonetheless, the court finds, for the reasons stated
12
     below, that petitioner’s claims fail on the merits.
13
             The United States Supreme Court has never recognized a constitutional right to allocute
14
     during sentencing. In Hill v. United States, the Supreme Court held that:
15
                     The failure of a trial court to ask a defendant represented by an
16                   attorney whether he has anything to say before sentence is imposed
                     is not of itself an error of the character or magnitude cognizable under
17                   a writ of habeas corpus. It is an error which is neither jurisdictional
                     nor constitutional. It is not a fundamental defect which inherently
18                   results in a complete miscarriage of justice, nor an omission
                     inconsistent with the rudimentary demands of fair procedure. It does
19                   not present exceptional circumstances where the need for the remedy
                     afforded by the writ of habeas corpus is apparent.
20

21   368 U.S. 424, 428 (1962). And, to the extent petitioner alleges that the denial of an opportunity

22   to allocute violated some principle of state law, no federal relief is available to him based solely

23   on this theory. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (holding that federal habeas

24   relief does not lie for errors of state law). Finally, as the superior court noted in its decision,

25   petitioner has not established that his inability to allocute at his sentencing hearing actually

26   prejudiced him. The failure to make such a showing also renders federal habeas relief

27   unavailable. Bains v. Cambra, 204 F.3d 964, 977 (9th Cir. 2000).

28           In his traverse (ECF No. 18), petitioner argues that respondent overlooks the fact that he
                                                           11
 1   had been appointed a Hmong interpreter during the sentencing hearing to “facilitate [petitioner’s]
 2   English speaking deficiencies.” Id. at 2. He claims that, through his interpreter, did ask to
 3   address the courtroom and made it known that he did not understand the sentence. Id. He cites
 4   no section of the record as support for this contention and argues that “[e]ven though the record is
 5   silent, it’s (sic) silence is precisely why this petition was filed.” Id. Finally, he acknowledges the
 6   Supreme Court’s holding in Hill and contends that that case applies where a trial court fails to
 7   invite allocution from a defendant, not where a defendant repeatedly requests to allocute and is
 8   ignored. Id. at 3. Petitioner points to a Ninth Circuit case - Boardman v. Estelle, 957 F.2d 1523
 9   (9th Cir. 1992) – which held that a state court violated a defendant’s due process where it denied
10   him the opportunity to allocute after he requested to do so. His reliance on this case is misplaced,
11   however. Boardman was decided prior to the enactment of AEDPA and thus is no longer
12   determinative on this question. After AEDPA, a writ of habeas corpus may issue only where “the
13   state-court adjudication resulted in a decision that (1) was contrary to . . . clearly established
14   Federal law, as determined by the Supreme Court of the United States, or (2) involved an
15   unreasonable application of … clearly established Federal law, as determined by the Supreme
16   Court of the United States.”    Williams v. Taylor, 529 U.S. 362, 412 (2000) (internal quotation
17   marks omitted) (emphasis added). The Ninth Circuit has acknowledged as much, noting that
18   “where the Supreme Court has not adequately addressed a claim, this court cannot use its own
19   precedent to find a state court ruling unreasonable.” Holley v. Yarborough, 568 F.3d 1091, 1097-
20   98 (9th Cir. 2009). And petitioner has not pointed to any Supreme Court precedent which echoes
21   Boardman, nor is the court aware of any.
22          Petitioner’s claim of ineffective assistance of appellate counsel based on the failure to
23   raise the foregoing allocution claim on direct appeal is also unavailing. The superior court found
24   no error or establishment of prejudice with respect to this claim. And, as noted supra, there was
25   no violation of any clearly established federal law. It is well settled that counsel’s failure to raise
26   a meritless argument does not amount to ineffective assistance. James v. Borg, 24 F.3d 20, 27
27   (9th Cir. 1994); see also Boag v. Raines, 769 F.2d 1341, 1344 (9th Cir. 1985) (finding that trial
28   counsel committed no error by failing to file a meritless motion to suppress).
                                                        12
 1                                             CONCLUSION
 2          For all the reasons explained above, the state courts’ denial of petitioner’s claims was not
 3   objectively unreasonable within the meaning of 28 U.S.C. § 2254(d). Accordingly, IT IS
 4   HEREBY RECOMMENDED that the petition for writ of habeas corpus be denied.
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, any party may file written
 8   objections with the court and serve a copy on all parties. Such a document should be captioned
 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
10   shall be served and filed within fourteen days after service of the objections. Failure to file
11   objections within the specified time may waive the right to appeal the District Court’s order.
12   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
13   1991). In his objections petitioner may address whether a certificate of appealability should issue
14   in the event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section
15   2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
16   final order adverse to the applicant).
17   DATED: March 14, 2019.
18

19

20

21

22

23

24

25

26

27

28
                                                       13
